 



Exhibit 10.8

DIRECTOR GRANT

SANDISK CORPORATION

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

          A. The Plan is to designed to provide equity incentives to selected
Employees, non-employee Board members and consultants and other independent
advisors in order to attract and retain their services for the Corporation (or
any Parent or Subsidiary).

          B. Participant is a non-employee Board member to whom an equity
incentive award is to be made pursuant to the Automatic Grant Program under the
Plan.

          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

          1. Grant of Restricted Stock Units. Participant is hereby awarded, as
of the Award Date, Restricted Stock Units under the Automatic Grant Program.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the vesting date of that unit. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the dates on which those vested shares shall become issuable
to Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

     
Award Date:
                                           200_
 
   
Number of Shares
  [___]shares of Common Stock (the “Shares”)
Subject to Award:
   
 
   
Vesting Schedule:
  The Shares shall vest in one or more installments in accordance with the
Vesting Schedule set forth on attached Schedule I. However, the Shares will be
subject to accelerated vesting pursuant to the provisions of Paragraph 5 of this
Agreement.
 
   
Issuance Schedule
  The Shares in which the Participant vests in accordance with the Vesting
Schedule will be issuable immediately upon vesting.

 



--------------------------------------------------------------------------------



 



          2. Limited Transferability. Prior to actual receipt of the Shares
which vest hereunder, the Participant may not transfer any interest in the Award
or the underlying Shares. Any Shares which vest hereunder but which otherwise
remain unissued at the time of the Participant’s death may be transferred
pursuant to the provisions of the Participant’s will or the laws of inheritance
or to the Participant’s designated beneficiary or beneficiaries of this Award.
The Participant may also direct the Corporation to issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
or her lifetime to one or more designated family members or a trust established
for the Participant and/or his or her family members. The Participant may make
such a beneficiary designation or certificate directive at any time by filing
the appropriate form with the Plan Administrator or its designee.

          3. Cessation of Service. Should the Participant cease Service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of Restricted Stock Units will be reduced accordingly. The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled units.

          4. Stockholder Rights and Dividend Equivalents

               (a) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance.

               (b) Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on those Shares had they
been issued and outstanding and entitled to that dividend or distribution. As
the Shares subsequently vest hereunder, the phantom dividend equivalents
credited to those Shares in the book account shall be distributed to the
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.

          5. Special Vesting Acceleration.

               (a) Should a Change in Control occur during Participant’s period
of Service, then the Restricted Stock Units at the time subject to this Award
will vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested units will be issued immediately upon such vesting (or
otherwise converted into the right to receive the same consideration per share
of Common Stock payable to the other stockholders of the Corporation in
consummation of that Change in Control).

2



--------------------------------------------------------------------------------



 



               (b) Should Participant cease Service by reason of death or
Permanent Disability, then the Restricted Stock Units at the time subject to
this Award will vest immediately, and the Shares subject to those vested units
will be issued as soon as administratively practicable following such cessation
of Service.

               (c) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

          6. Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

          7. Issuance of Shares of Common Stock. As soon as administratively
practicable following each date one or more Shares vest in accordance with the
provisions of this Agreement, the Corporation shall issue to or on behalf of the
Participant a certificate (which may be in electronic form) for the shares of
Common Stock which vest on that date under the Award and shall concurrently
distribute to the Participant any phantom dividend equivalents with respect to
those Shares.

          8. Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such issuance.

          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

          10. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

          11. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

3



--------------------------------------------------------------------------------



 



          12. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. This Agreement shall be construed in
conformity with the terms of the Plan.

          13. No Impairment of Rights. Nothing in this Agreement shall interfere
with or otherwise restrict in any way the rights of the Corporation and the
Corporation’s stockholders to remove Participant from the Board at any time in
accordance with the provisions of applicable law.

          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

              SANDISK CORPORATION
 
       

  By:    

       
 
       

  Title:    

       
 
            PARTICIPANT
 
       

  Signature:    

       
 
       

  Address:    

       
 
       
 
       

       

4



--------------------------------------------------------------------------------



 



APPENDIX A

DEFINITIONS

          The following definitions shall be in effect under the Agreement:

          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

          B. Automatic Grant Program shall mean the automatic option grant
program for non-employee Board members in effect under Article Four of the Plan.

          C. Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

          D. Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.

          E. Board shall mean the Corporation’s Board of Directors.

          F. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

          (i) a merger or consolidation approved by the Corporation’s
stockholders, unless securities possessing more than fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and substantially in the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

          (ii) the sale, transfer or other disposition (including in whole or in
part through one or more licensing arrangements) of all or substantially all of
the Corporation’s assets approved by the Corporation’s stockholders, or

          (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders.

          G. Code shall mean the Internal Revenue Code of 1986, as amended.

A-1



--------------------------------------------------------------------------------



 



          H. Common Stock shall mean shares of the Corporation’s common stock.

          I. Corporation shall mean SanDisk Corporation, a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of SanDisk Corporation which shall by appropriate action adopt the
Plan.

          J. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

          K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

          L. Participant shall mean the non-employee Board member to whom the
Award is made pursuant to the Agreement.

          M. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

          N. Permanent Disability shall mean the inability of Participant to
perform his or her usual duties as a Board member or other Service status by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.

          O. Plan shall mean the Corporation’s 2005 Stock Incentive Plan, as
amended and restated.

          P. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.

          Q. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

A-2



--------------------------------------------------------------------------------



 



SCHEDULE I

VESTING SCHEDULE – INITIAL GRANT OF [___] SHARES

          The Shares subject to the Restricted Stock Units shall vest in a
series of four (4) successive equal annual installments upon Participant’s
completion of each year of Service (whether as a non-employee Board member,
Employee or consultant) over the four (4)-year period measured from
____________, 200___.

VESTING SCHEDULE – ANNUAL GRANT OF [___] SHARES

          The Shares subject to the Restricted Stock Units shall vest upon the
earlier of (i) Participant’s completion of the one (1)-year period of Service
(whether as a non-employee Board member, Employee or consultant) measured from
____________, 200___or (ii) Participant’s continuation in such Service capacity
through the day immediately preceding the next annual stockholders meeting
following such measurement date.

A-1